Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO (reference previously presented).

    PNG
    media_image1.png
    500
    419
    media_image1.png
    Greyscale

As per claims 1 and 10, ITO discloses a wireless charging device, comprising: 
a first transmitting coil (See 1, Item#13 and Par.12, disclose a first power transmitting coil); and 
a second transmitting coil (See Fig.1, Item#23 and Par.12, disclose a second power transmitting coil), the first transmitting coil and the second transmitting coil being in a layered distribution (See Fig.2, discloses the coils 13 and 23 are stacked on one another), the second transmitting coil being movable between a first position and a second position along a direction ;
a position detecting device configured to detect a position of the second transmitting coil transmit a first signal when the second transmitting coil is located at the first position, and transmit a second signal when the second transmitting coil is located at the second position (See Fig.3, Items#17 and 27, and Par.12, disclose a magnet and a hall sensor attached to the second power transmission coil, also see Par.14, discloses the hall element is used to detect the open/closed state of the housing): and
a control device configured to control both transmitting coils to be powered on in response to the first signal, and control only one of the two transmitting coils to be powered on in response to the second signal (See Fig.3, Item#35 and Par.18, the control circuit receives the detection results from the hall sensor and the operation of the drive circuits 19 and 29 is controlled by the control circuit, also see pars.21-25, disclose the control circuit is detects the opening and closing of the second coil using the magnet and hall element,  and controls the drive circuits of each coil individually, when a signal indicating that a device is placed on a first coil of the main housing, both coils are activated and when a power receiving coil is placed on the second coil i.e. when the coil is opened then the both the first and the second coil can provide power based on the detection of a device placed on the coil, Par.24 specifically mentions a case where the second coil is opened from the main body 11 and a device is placed on both the main housing 11 and the second power transmission 23, in that case power is provided to both coils and Par.31 discloses that when the second power transmission is retracted into the main power transmission, both main and second power transmission are powered synchronously and when not folded they’re controlled individually). Even though ITO does not disclose activating both coils when the second coil is opened and a single coil when the second coil is retracted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO such that only the main coil is activated when the second coil is retracted and both coils are activated when the second coil is extended for the benefit of preserving power by only activated coils needed for charging.

As per claims 2 and 11, ITO discloses the wireless charging device of claims 1 and 10 as discussed above, wherein the wireless charging device further comprises: a housing having a 

As per claims 3 and 12, ITO discloses the wireless charging device of claims 2 and 11 as discussed above, wherein the wireless charging device further comprises: a rail coupled to an inner wall of the housing and perpendicular to the central axis, wherein the second transmitting coil is movably disposed on the rail (See Fig.1, discloses a coil mounted on a tray shaped housing which slides inside and outside of the first housing, a track is inherently included to slide the tray in and out).

As per claims 8 and 17, ITO discloses the wireless charging device of claims 4 and 13 as discussed above, wherein the position detecting device is a piezoelectric switch (See Fig.3, Items#17 and 27, and Par.12, disclose a magnet and a hall sensor attached to the second power transmission coil, also see Par.14, discloses the hall element is used to detect the open/closed state of the housing). Even though ITO does not disclose a piezoelectric switch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO by trying different positions detecting elements such as a piezoelectric switch for the benefit of reducing the cost of the detection mechanism.

.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO in view of HAN (CN205231777, hereinafter HAN) and in further view of 
As per claims 5 and 14, ITO discloses the wireless charging device of claims [[4]] 1 and [[13]] 10 as discussed above, however ITO does not disclose wherein the wireless charging device is configured to charge a terminal and the control device comprises: a power acquisition module configured to control, in response to the second signal, the first transmitting coil to be powered on and the second transmitting coil to be powered off, acquire a first charging power of the terminal, and control the first transmitting coil to be powered off and the second transmitting coil to be powered on and acquire a second charging power of the terminal; and a first processing module configured to compare the first charging power with the second charging power, control the first transmitting coil to remain powered off and the second transmitting coil to remain powered on when the first charging power is less than the second charging power, and control the first transmitting coil to remain powered on and the second transmitting coil to remain powered off when the first charging power is greater than the second charging power.
HAN discloses a charger comprising a plurality of coils wherein the wireless charging device is configured to charge a terminal and the control device comprises: a power acquisition module configured to control, in response to the second signal, the first transmitting coil to be 
ITO and HAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO with that of HAN by adding the detection mechanism for the benefit of only activating the coil after a device is detected for the benefit of ensuring charging efficiency by activating the coil closest to the device while preserving power by not unnecessarily activating an unneeded coil.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO in  view of SHAO et al. (US 2016/0380467 A1, hereinafter SHAO).
1 and [[13]] 10 as discussed above, however ITO does not disclose wherein the wireless charging device further comprises: a parameter detecting device configured to detect an operating parameter of the first transmitting coil or the second transmitting coil; and the control device further comprises: a second processing module configured to compare the operating parameter with a preset value, control the first transmitting coil to be powered off when the operating parameter of the first transmitting coil is less than the preset value, and control the second transmitting coil to be powered off when the operating parameter of the second transmitting coil is less than a preset value. 
SHAO discloses a wireless charger wherein the wireless charging device further comprises: a parameter detecting device configured to detect an operating parameter of the first transmitting coil or the second transmitting coil; and the control device further comprises: a second processing module configured to compare the operating parameter with a preset value, control the first transmitting coil to be powered off when the operating parameter of the first transmitting coil is less than the preset value, and control the second transmitting coil to be powered off when the operating parameter of the second transmitting coil is less than a preset value (See Pars.71-81, disclose an over-current, over-temperature, over-voltage detection and Processor(s) 110 may actuate a switch connecting power amplifier 302a to the micro-PTU-coil to disable voltage and/or current from being delivered to it). 
ITO and SHAO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ITO with that of SHAO by adding the protection circuit disclosed SHAO for the benefit of protecting the device against damage.

Conclusion
Response to Amendment
Applicant’s arguments, see remarks, filed 05/13/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  The previous 102 rejection of claims 1 and 10 has been withdrawn. The examiner however argues that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ITO such that when the first and second coil coincide i.e. when the second coil is not extended only the first coil is activated and that when the first and second coil do not coincide both coils are activated for the benefit of preserving power by only activating the coils needed for charging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859